 

Case 19-33694 Document 278 Filed in TXSB on 08/20/19 Page 1 of 12

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Case Name: Weatherford International plc, et al. Petition Date: July GL, 2019
Case Number: 19-33694 - Jointly Administered

Monthly Operating Report Summary for the Period Ending
Monthly Period Jul-19 Aug-19 Sep-19 Oct-19 Novy-19 Dee-19

   

Revenues -6) -
Income (Loss} (MOR: 12,305
Income (Loss) (MOR-6} 217,699

to Insiders (MOR-9) -
to Professionals R-9} 1,600
Total Disbursements A 1,172,008

**The jointly administered Debtors are authorized to file monthly operating reports on a combined basis, and have disbursements broken down by case number on Exhibit A attached**

**The original of this document must be filed with the United States Bankruptcy Cowt**

 

 

 

Circle One
Required Insurance Maintained Are all accounts receivable being collected within terms? No
As of Signature Date iCheck Yes / No| Exp. Date Are all post-petition liabilities, including taxes, being paid within terms? No
Excess Liability Yes (X) No() Jun-20 Have any pre-petition liabilities been paid? No
Worker's Compensation Yes (X) No (} Jun-20 Ifso, describe Select FX settlements pursuant to the Hedging Motion Order (DI 483)
General Liability Yes (X) No ( } Jun-20
Auto Liability Yes (X} No () Jun-20 Are all funds received being deposited into DIP bank accounts? No
Other Yes (X) No () Various Were any assets disposed of outside the normal course of business? Yes

 

 

 

Ifso, describe N/A

What is the status of your Plan of Reorganization?
Debtors filed their Pian of Reorganization confirmation on 7/2/19 (DE #62), the confirmation hearing is tentatively set
for September 11, 2019.

 

 

 

I certify under penalty of perjury that the following complete

 

 

 

 

 

 

 

 

 

Attomey Name: Timothy A. Davidson Ii “Tad" Monthly Operating Report (MOR), consisting of MOR-i through
Firm: Name: Andrews Kurth MOR-9 plus attachments, is true and correct.
Address: 600 Travis St., Suite 4200 Vice President and Chief
SIGNED X Title: Accounting Officer
City, State, ZEP: Houston, Texas 77002 (Ovigipal Signature)
Telephone/Fax: 713-220-4200
Stuart Fraser Lf if 4A LOS 9
(Print Naine of Signatory) Date
Notes:

MOR-] Page f af 12

 
Case 19-33694 Document 278 Filed in TXSB on 08/20/19 Page 2 of 12

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Case Name: Weatherford International ple, et al. Petition Date: July 01, 2019
Case Number: 19-33694 - Jointly Administered

 

 

GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND
DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORT

 

On July 1, 2019 (the “Petition Date”), Weatherford International plc and certain of its affiliated debtors, as debtors and debtors in possession (collectively,
the “Debtors”), each commenced with the United States Bankruptcy Court for the Southern District of Texas (the “Court”) a voluntary case under Chapter 11
of Title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are authorized to continue operating their businesses and managing their
properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On July 2, 2019, the Bankruptcy Court entered an order
authorizing the joint administration of these cases pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure. The debtors disclosure statement
was conditionally approved on July 2, 2019 (DI #89) and confirmation hearing has been tentatively set for September 11, 2019.

1. General Methodology: The Debtors are filing this monthly operating report (the “MOR”) solely for purposes of complying with the monthly
operating requirements of the Debtors’ Chapter 11 cases. The financial information contained herein is unaudited, limited in scope, and as such,
has not been subjected to procedures that would typically be applied to financial statements in accordance with accounting principles generally
accepted in the United States of America (“U.S. GAAP”). The MOR should not be relied on by any persons for information relating to current or
future financial condition, events, or performance of any of the Debtors or their affiliates, as the results of operations contained herein are not
necessarily indicative of results that may be expected from any other period or for the full year, and may not necessarily reflect the combined
results of operations, financial position, and schedule of receipts and disbursements in the future. There can be no assurance that such information
is complete, and the MOR may be subject to revision. The following notes, statements, and limitations should be referred to, and referenced in
connection with, any review of the MOR.

2. Basis of Presentation: For financial reporting purposes, the Debtors prepare consolidated financial statements, which include information for
Weatherford International, and its Debtor and non-debtor subsidiaries. This MOR only contains financial information of the Debtors. For the
purposes of MOR reporting, the accompanying Balance Sheets and Statement of Income (Loss) of the Debtors have been prepared on a
condensed combined basis. The Debtors are maintaining their books and records in accordance with U.S. GAAP and the information furnished in
this MOR uses the Debtors’ normal accrual method of accounting. In preparing the MOR, the Debtors relied on financial data derived from their
books and records that was available at the time of preparation. Nevertheless, in preparing this MOR, the Debtors made reasonable efforts to
supplement the information set forth in their books and records with additional information concerning transactions that may not have been
identified therein. Subsequent information or discovery may result in material changes to the MOR and errors or omissions may exist.
Notwithstanding any such discovery, new information, or errors or omissions, the Debtors do not undertake any obligation or commitment to
update this MOR. The financial statements presented herein reflect the book values of the Debtor Entities only, and, as a result, do not reflect the
going concern valuation of the Debtors or its non-debtor affiliates in part or in whole. For information regarding the going concern valuation of
the Debtor, see Exhibit E to the "Disclosure Statement for Joint Prepackaged Plan of Reorganization for Weatherford International plc and Its
Debtor Affiliates Under Chapter 11 of the Bankruptcy Code" (Docket #62). The Company is not liable for and undertakes no responsibility to
indicate variations from securities laws or for any evaluations of the Company based on this financial information or any other information.

3. Reporting Period: Unless otherwise noted herein, the MOR generally reflects the Debtors’ books and records and financial activity occurring
during the applicable reporting period. Except as otherwise noted, no adjustments have been made for activity occurring after the close of the
reporting period.

Notes Page 2 of 12
Notes

10.

Case 19-33694 Document 278 Filed in TXSB on 08/20/19 Page 3 of 12

Accuracy: The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other applicable non-
bankruptcy law or in lieu of complying with any periodic reporting requirements thereunder. Persons and entities trading in or otherwise
purchasing, selling, or transferring the claims against or equity interests in the Debtors should evaluate this financial information in light of the
purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to indicate variations from securities laws or
for any evaluations of the Debtors based on this financial information or any other information.

Payment of Prepetition Claims Pursuant to First Day Orders: On July 2, 2019 and July 16, 2019, the Bankruptcy Court entered orders (the
“First Day Orders” and “Final First Day Orders”, respectively) authorizing, but not directing, the Debtors to, among other things, (a) Authorize
the Debtors’ continued use of their cash management system, (b) continue and maintain the debtors insurance obligations, (c) honor obligations
relating to existing customer programs, and (d) continue to honor certain of the debtors' swap agreements. If any payments were made on account
of such claims following the commencement of these Chapter 11 cases pursuant to the authority granted to the Debtors by the Bankruptcy Court
under the First Day Orders, such payments have been included in this MOR unless otherwise noted.

Liabilities Subject to Compromise (“LSTC”): LSTC represent the Debtors' estimate of pre-petition claims to be resolved in connection with the
chapter 11 cases. As a result of the chapter 11 filings, the payment of pre-petition liabilities are subject to compromise or other treatment under a
plan of reorganization. The determination of how liabilities will ultimately be settled or treated cannot be made until the Bankruptcy Court
approves a Chapter 11 plan or reorganization. Accordingly, the ultimate amount of such liabilities is not determinable at this time. Pre-petition
liabilities that are subject to compromise under ASC 852 are preliminary and may be subject to, among other things, future adjustments
depending on Court actions, further developments with respect to disputed claims, determinations of the secured status of certain claims, the
values of any collateral securing such claims, rejection of executory contracts, continued reconciliation or other events.

Reorganization Items: ASC 852 requires expenses and income directly associated with the Chapter 11 filings to be reported separately in the
income statement as reorganization items. Reorganization items primarily include write-off of certain original issue discount and fees relating to
debt obligations classified as LSTC, expenses related to legal advisory and representation services, other professional consulting and advisory
services, and changes in liabilities subject to compromise recognized as there are changes in amounts expected to be allowed as claims. Nothing
contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with respect to their Chapter 11 proceedings,
including, but not limited to, matters involving objections to claims, substantive consolidation, equitable subordination, defenses, characterization
or re-characterization of contracts, assumption or rejection of contracts under the provisions of chapter 3 of Title 11 of the Bankruptcy Code
and/or causes of action under the provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable laws to recover assets or avoid
transfers.

Intercompany Transactions and Balance: Prior to the Petition Date (and subsequent to the Petition Date but only pursuant to Bankruptcy
Court approval), the Debtors routinely engaged (and continue to engage) in intercompany transactions with both Debtor and non-debtor affiliates.
Intercompany transactions among the Debtors have been eliminated in the statement of cash flows, and have not been eliminated in the balance
sheet and income statement contained herein, as these eliminations are only performed in consolidation.

Insiders: For purposes of this MOR, the Debtors defined “insiders” pursuant to section 101(31) of the Bankruptcy Code as: (a) directors; (b)
officers; (c) persons in control of the Debtors; (d) relatives of the Debtors’ directors, officers, or persons in control of the Debtors; and (e) Debtor
and non-Debtor affiliates of the foregoing. Moreover, the Debtors do not take a position with respect to: (a) any insider's influence over the
control of the Debtors; (b) the management responsibilities or functions of any such insider; (c) the decision making or corporate authority of any
such insider; or (d) whether the Debtors or any such insider could successfully argue that he or she is not an “insider” under applicable law, with
respect to any theories of liability, or for any other purpose.

Reservation of Rights: The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be necessary or appropriate, but
shall be under no obligation to do so. Nothing contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with
respect to their Chapter 11 cases.

Page 3 of 12
Case 19-33694 Document 278 Filed in TXSB on 08/20/19 Page 4 of 12

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Case Name: Weatherford International ple, et al. Petition Date: July 01, 2019
Case Number: 19-33694 - Jointly Administered

 

 

Comparative Balance Sheets

 

 

 

 

Assets (USD $ thousands) (1) 1-Jul-19 31-Jul-19 31-Aug-19 30-Sep-19 31-Oct-19 30-Nov-19 31-Dec-19
Cash & Cash Equivalents 2,282 312,943

Restricted Cash 26,344 113,596

Accounts Receivable, Net - -

Inventory - -

Total Other Current Assets @ 75,940 74,013

Total Current Assets 104,566 $00,552 - -
PP&E, Net - -

Goodwill - -

Intangible Assets - -

Other Long Term Assets 9,140 7,500

Assets before Investment in Subsidiaries 113,706 508,052 - -
Notes:

(1) Excludes entries only recorded in consolidation and intercompany investment in subsidiaries.
(2) Primarily represents backstop commitment fees

MOR-2 Page 4 of 12
Case 19-33694 Document 278 Filed in TXSB on 08/20/19

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Case Name: Weatherford International plc, et al.
Case Number: 19-33694 - Jointly Administered

 

 

Comparative Balance Sheets

Page 5 of 12

Petition Date:

July 01, 2019

AeA Ame Nr CeO 8) mse) 31-Jul-19 RI by 30-Sep-19 31-Oct-19 30-Nov-19 31-Dec-19
24

 

 

 

 

 

 

 

Accounts Payable 18

Accrued Liabilities 8,613 24,044

Short-term Debt 919,334 1,711,993

Total Current Liabilities 927,965 1,736,061 - -
Liabilities Subject to Compromise 7,621,481 7,621,481

Deferred Tax Liability 126 126

Other Long-Term Liabilities 6,752 6,775

Total Long Term Liabilities 7,628,360 7,628,382 - -
Equity / Retained Earnings (Deficit) (10,767,061) (10,828,941)

Liabilities And Equity before Intercompany AP/AR (2,210,736) (1,464,498) - -
Intercompany Payables, Net 2,324,443 1,972,549

Total Liabilities and Equity 113,706 508,052

Notes:

(1) Excludes entries only recorded in consolidation.

MOR-3

Page 5 of 12
Case 19-33694 Document 278 Filed in TXSB on 08/20/19 Page 6 of 12

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Case Name: Weatherford International plc, et al. Petition Date: July 01, 2019
Case Number: 19-33694 - Jointly Administered

 

 

Schedule of Post-Petition Liabilities

eC RCL RO PACE OC Ree] RP EA ob 31-Aug-19 | 30-Sep-19 31-Oct-19 | 30-Nov-19 | 31-Dec-19 | 31-Jan-20

 

 

Trade Accounts Payable

Accrued Liabilities 5 ses

Accrued Professional Fees 11,258

Accrued Interest 6,902

DIP Financing 1,400,000

Other Short-term Debt 6,993

Long Term Debt -

Total Other Long Term Liabilities -

Total Post-Petition Liabilities 1,431,043 - - - - - -

Notes:

(1) Excludes intercompany balances and entries only recorded in consolidation.
(2) Insurance related liability.

MOR-4 Page 6 of 12
Case 19-33694 Document 278 Filed in TXSB on 08/20/19 Page 7 of 12

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Case Name: Weatherford International ple, et al. Petition Date:
Case Number: 19-33694 - Jointly Administered

 

 

Aging of Post-Petition Liabilities and Aging of Accounts Receivable

July 01, 2019

 

 

(USD § thousands)
Aging of Post-Petition Liabilities as of July 31, 2019

 

 

 

abeity Accrued
Accounts Accounts Accrued UCU UeEL| Accrued Customer
EA ewe ewe Liabilities tra) Interest Deposits Total
Current 24,050
0-30 - - - - - - -
31-60 - - - - - - -
61-90 - - - - - - -
91+ - - - - - - -
Total 6 - 5,884 11,258 6,902 - 24,050

 

Aging of Accounts Receivable

 

 

Current -
0-30 -
31-60 -
61-90 -
91+ -

Total -

 

 

MOR-S

Page 7 of 12
Case 19-33694 Document 278 Filed in TXSB on 08/20/19 Page 8 of 12

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Case Name: Weatherford International plc, et al. Petition Date: July 1, 2019
Case Number: 19-33694 - Jointly Administered

 

 

Statement of Income (Loss) for the Period Ending

eee eae Oke) 31-Jul-19 | 31-Aug-19 | 30-Sep-19 | 31-Oct-19 | 30-Nov-19 | 31-Dec-19 | 31-Jan-20

 

Revenue -
Selling, General & Administrative 384
Equity in Earnings 36
Intercompany Expense 11,885

Total Operating Expenses 12,305

Depreciation and amortization -
Interest Expense 8,447
Disposition of Assets (Gain) / Loss -

 

 

Prepetition Charges and Reorganization Items ® 193,525

Other (Income) & Expense ® 3,418
Total Interest, Depreciation and Other 205,390 - - -
Income (Loss) before income taxes (217,695) - - -
Income Tax Expense (Benefit) 5
Net Income (Loss) (217,699) - - -
Notes:

(1) The period ending: "31-Jul-2019" excludes pre-petition activity occurring on 7/1/2019 prior to filing of the petition
(2) DIP financing fees, write-off of unamortized discounts, debt issuance costs, restructuring professional expenses, and swap losses
(3) LC fees and currency gain/loss

MOR-6 Page 8 of 12
Case 19-33694 Document 278 Filed in TXSB on 08/20/19 Page 9 of 12

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Case Name: Weatherford International ple, et al. Petition Date: July 1, 2019
Case Number: 19-33694 - Jointly Administered

 

 

Cash Receipts and Disbursements for the Period Ending

Book Cash Receipts and Disbursements (USD $ thousands) (1) 1-Jul-19 31-Jul-19 | 31-Aug-19 | 30-Sep-19 | 31-Oct-19 | 30-Nov-19 | 31-Dec-19

 

 

 

 

 

 

|BEGINNING CASH & CASH EQUIVALENTS 2,282 |
Operating Cash Receipts

Operational Receipts -

Other Collections/(Disbursements) ” (2,331)

Total Operating Receipts (2,331) - - - - -
Operating Cash Disbursements

Trade Vendors (18)

Total Operating Disbursements (18) - - - - -
Operating Cash Flow (2,349) - - - - -
Financing

Net DIP Financing ® 756,994

DIP Interest / Fees (1,783)

Other Financing Receipts/(Disbursements) (a4)

Repayment of Prepetition Financing -

Financing Cash Flow 755,197
Restructuring
Professional Fees (1,600)

Intercompany
Intercompany - Debtor -

 

 

 

 

Intercompany - Non-Debtor (167,089)
Intercompany - Non-Debtor LC (186,244)
Cash Collateral / LC's
(Increase)/Decrease in Cash Collateral (87,254)
NET CASH FLOW 310,661
(+ /-) Voids / Reversals / Other -
|ENDING CASH & CASH EQUIVALENTS 2,282 312,943 - - |
(1) The period ending: "31-Jul-2019" excludes pre-petition activity occurring on 7/1/2019 prior to filing of the petition.
(2) FX settlements.

(3) DIP proceeds less repayment of prepetition secured facilities and fees.

MOR-7 Page 9 of 12
Case Name:
Case Number:

Case 19-33694 Document 278 Filed in TXSB on 08/20/19 Page 10 of 12

Weatherford International plc, et al.

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

 

19-33694 - Jointly Administered

 

Cash Account Reconcilation

Petition Date:

July 01, 2019

(CERO ce ry)

Bank Account Balances as of July 31, 2019

 

 

 

 

 

 

 

 

JPMorgan Chase New York Weatherford International LLC XXXXxXX7932 Concentration Account 140,075
JPMorgan Chase New York Weatherford International LLC XXxXxxx8443 Foreign Elec. Wire Acct. 365
JPMorgan Chase Bank, N.A. (TX) Weatherford International LLC Xxxxxx0080 Depository Account 10
JPMorgan Chase New York Weatherford International LLC XXXXXX2382 Intercompany Account 70
JPMorgan Chase New York Weatherford International LLC XXXXXX9237 Factoring Account -
JPMorgan Chase New York Weatherford International Ltd. XXXxxx8448 Depository Account 172,279
JPMorgan Chase New York Weatherford International plc XXXXXX2781 Intercompany Account 9
JPMorgan Chase New York Weatherford International plc xxxxxx8534 Disbursement Account 0
Deutsche Bank A.G. Weatherford International plc xxxxxx5692 Local Tax/Assessment Account 39
Wells Fargo Bank, N.A. Weatherford International LLC XXXXXX3341 Flex. Spend Account 89
Wells Fargo Bank, N.A. Weatherford International LLC XXXXxXX8805 Payroll Tax Account 7

Total Cash 312,943

Book-To-Bank Cash Reconciliation
[Beginning Cash & Cash Equivalents Balance © 2,282
(+/-) Net Book Cash Flow (MOR-7) 310,661
Ending Cash & Cash Equivalents Balance (MOR-2) 312,943
(+/-) Cash In Transit, Outstanding Checks, & Other -
Ending Bank Balance 312,943
Notes:
(1) Balance as of 7/1/2019.
MOR-8

Page 10 of 12
Case 19-33694 Document 278 Filed in TXSB on 08/20/19 Page 11 of 12

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Case Name: Weatherford International plc, et al. Petition Date: July 01, 2019
Case Number: 19-33694 - Jointly Administered

Total Disbursements by Debtor Entity for the Period Ending
(UE EER)

Total Disbursements By Debtor Entity

 

panies TTB NETL 31-Jul-19 eT ee) RRO ae) ENaC RIEL RT

19-33694 Weatherford International ple

 

 

 

 

Total Disbursements 233
Less 7/1/19 Pre-petition disbursements (6)
Less Interdebtor Transfers: -
Disbursements for US Trustee Cale: 227

19-33707 Weatherford International Ltd
Total Disbursements: 1,312,702
Less 7/1/19 Pre-petition disbursements (105,798)
Less Interdebtor Transfers: (300,075)
Disbursements for US Trustee Cale: 906,828

19-33676 Weatherford International LLC
Total Disbursements: 267,641
Less 7/1/19 Pre-petition disbursements (2,689)
Less Interdebtor Transfers: -
Disbursements for US Trustee Cale: 264,952

Total 1,172,008 - - - - - -

Notes:

Exhibit A Page 11 of 12
Case 19-33694 Document 278 Filed in TXSB on 08/20/19 Page 12 of 12

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Case Name: Weatherford International plc, et al. Petition Date: July 01, 2019
Case Number: 19-33694 - Jointly Administered

 

 

Payments to Insiders and Professionals for the Period Ending

Payments to Insiders & Professionals (USD S thousands) 31-Jul-19 | 31-Aug-19 | 30-Sep-19 | 31-Oct-19 | 30-Nov-19 | 31-Dec-19 | 31-Jan-20

Total Payments to Insiders (1) -

Payments to Professionals (2)

 

Debtor Retained Professionals

1. Latham & Watkins, LLP (Debtors' Co-Counsel) -
2. Hunton Andrews Kurth (Debtors' Co-Counsel) -
3. Lazard Fréres & Co. LLC (Debtors' Investment Banker) -
4. Alvarez & Marsal North America, LLC (Debtors' Restructuring Advisor) -
5. Prime Clerk (Debtors' Claims Agent) -
6. KPMG LLP (Debtors' Auditor) -
7. PricewaterhouseCoopers LLP (Debtors' Tax Advisor) -
8. Duff & Phelps (Debtors' Valuation Advisor) -
9. Deloitte (Debtors' Accounting Advisor) -
Other Debtor Professionals

10. Baker McKenzie (Debtors' Tax Counsel) -
11, Finance Risk Services Ltd. (Bermuda Liquidator) 1,000
12. Matheson (Irish Examiner) -
Creditor Professionals

13. Shearman & Sterling (DIP Agent's Counsel) -

14. FTI (Prepetition RCF Financial Advisor) 9
15. Simpson Thatcher (Prepetition RCF Counsel) 389
16. Akin Gump Strauss Hauer & Feld LLP (Ad Hoc Group's Counsel) -
17. Evercore (Ad Hoc Group's Investment Banker) 164
18. Korn Ferry (Ad Hoc Group's Board Member Consultant) 37
Other Professionals

19. U.S. Trustee Fees (Quarterly) -

 

Total Payments to Professionals 1,600 - - - - - -

Notes:
(1) Debtor entities do not have any employees, as such there are no payments to insiders.
(2) Payments to ordinary course professionals are not included in MOR-9.

MOR-9 Page 12 of 12
